                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    BODYGUARD PRODUCTIONS, INC.,                              MEMORANDUM DECISION AND
                                                              ORDER DENYING MOTION TO
                              Plaintiff,                      DISMISS AND MOTION TO STRIKE

    v.                                                        Case No. 2:19-cv-00337-DN

    JONATHAN COWLISHAW, et al.,                               District Judge David Nuffer

                              Defendants.


           Defendant Treasure Wanczyk has filed a motion to dismiss (“Motion to Dismiss”) 1

Bodyguard Productions, Inc.’s (“Bodyguard”) complaint for copyright infringement. 2 Wanczyck

has also filed a motion to strike Bodyguard’s Corrected Opposition to the Motion to Dismiss

(“Motion to Strike”). 3 Both motions are DENIED.

           The Motion to Dismiss is based on two grounds. First, Wanczyck asserts that because

Bodyguard has alleged that internet protocol (“IP”) addresses can be used without the knowledge

of the owner, Bodyguard has failed to state a claim against her personally for any movie that may

have been downloaded on her IP address. Second, Wanczyck argues that statutory damages are

limited to $30,000 per willful violation and that the alleged facts only support a single violation.




1
 Defendant’s Motion to Dimiss [sic] Plaintiff’s Complaint, docket no. 29, filed December 2, 2019; Defendant’s
Declaration in Support of Motion to Dimiss [sic] Plaintiff’s Complaint, docket no. 29-1, filed December 2, 2019;
Plaintiff’s Opposition to Defendant Wanczyk’s Motion to Dismiss, docket no. 30, filed December 24, 2019;
Defendant’s Reply to Plaintiff’s Response to Motion to Dimiss [sic] Plaintiff’s Complaint, docket no. 31, filed
January 9, 2020; Plaintiff’s Corrected Opposition to Defendant Wanczyck’s Motion to Dismiss (“Corrected
Opposition”), docket no. 32, filed January 14, 2020.
2
 Amended Complaint for Copyright Infringement and Jury Demand (“Amended Complaint”), docket no. 12, filed
June 27, 2019.
3
    Defendant’s Motion to Strike Plaintiff’s Corrected Response, docket no. 33, filed January 24, 2020.
She concludes that Bodyguard’s request for damages of $10,000 each against the 13 named

defendants in this case is excessive.

           Neither argument is persuasive. The first argument goes to the merits of the case: that is,

whether Bodyguard can prove, as it has alleged, 4 either that Wanczyck personally downloaded

Bodyguard’s movie over her IP address, or knowingly permitted someone else to do so. The

second argument misstates the copyright statute, which provides for potential damages of up to

$150,000 for willful infringement. 5 The issue of any willfulness on the part of Wanczyck is again

a matter of proof that cannot be decided at this stage of the proceedings.

           THEREFORE, IT IS HEREBY ORDERED that the Motion to Dismiss 6 is DENIED

and the Motion to Strike 7 is DENIED AS MOOT.

           Signed February 14, 2020.
                                                 BY THE COURT:



                                                 David Nuffer
                                                 United States District Judge




4
    Amended Complaint, supra note 2, ¶ 13.
5
    17 U.S.C.A. § 504(c)(2).
6
    Docket no. 29, filed December 2, 2019.
7
    Docket no. 33, filed January 24, 2020.



                                                                                                         2
